Citation Nr: 1738292	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-12 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Service connection for idiopathic polypoidal choroidal vasculopathy (IPCV)


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1975 May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2012 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 8 2017, the Veteran presented sworn testimony during a Video-Conference Board hearing in Columbia, South Carolina, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran eye disability is related to his active duty service.


CONCLUSION OF LAW

The criteria for service connection for an eye disability are met.  38 U.S.C.A. § 1101, 1110, 1111, 1131, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).




	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Since the Board is granting the Veteran's appeal there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to this claim, given that any error would be harmless.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.



Merits

The Veteran contends that his current eye disability is a result of his active duty military service.  Upon review, the Board finds that the evidence supports the Veteran's position and that service connection is warranted.

The Veteran has a current disability of idiopathic polypoidal choroidal vasculopathy as identified in an October 2012 VA examination.  This was the same diagnosis provided by the Veteran private examiner in September 2011.  Considering this evidence, the Board finds that the Veteran had demonstrated a current disability.  

Turning to an in-service incurrence, the Veteran contends that as a Radar Navigator on active duty he was required to ware night vision goggles on a regular basis along with reading maps under radarscopes in no light or low light settings.  The Board notes that the Veteran's title as listed in his DD-214 includes Transport Navigator for 10 years.  Thus, the Board finds that the Veteran's description of the requirements to wear night vision goggles and read under low light is credible and consistent with her service.  38 U.S.C.A. § 1154(a).

Turning to the nexus component of service connection, the Board notes that the VA examiner in October 2012 could not link the Veteran's requirement to wear night vision goggles on a regular basis and his eye disability without resorting to speculation.  However, the Board notes that the September 2011 treating physician wrote that it was "just as likely as not [to] have caused this condition for [the Veteran]."  The Board finds that this examiner adequately understood the situation surrounding the Veteran's military incurrence and his current eye disability as the Veteran's treating physician.  Thus, the Board finds that this opinion is probative on the matter of nexus, and as such, service connection is warranted for idiopathic polypoidal choroidal vasculopathy.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning and the Board must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion).


ORDER

Entitlement to service connection for idiopathic polypoidal choroidal vasculopathy is granted.









____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


